PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/009,865
Filing Date: 4 Oct 2013
Appellant(s): Van Bommel et al.



__________________
Dan Piotrowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/2/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/1/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues Nakua does not disclose in a single embodiment an inorganic luminescent material in combination with two organic luminescent materials.  The examiner agrees.  Rather, Nakua teaches a photoluminescent phosphor layer for emitting the desired color comprising at least one (organic) dye, at least one (inorganic) photoluminescent powder, or mixtures thereof (pg. 21, lines 9-13).  It would have been obvious to one of ordinary skill in the art to use a mixture of such organic dye and inorganic power, including one inorganic and two organic material, to arrive at the desired color.

Appellant theorizes the inorganic emission color used to compensate for organic self-absorption.  It is noted that a particular emission color is not required by the claims and is not described in the specification.  Therefore, this is taken to be unsupported Attorney argument.

With respect to the difference between the electroluminescent inorganic material and a light conversion inorganic material, it is noted that Nakua is not limited to only an electroluminescent inorganic material.  Rather, Nakua teaches both an electroluminescent inorganic material and a light conversion inorganic material usable together (pg. 26, lines 23-28 showing blue-emitting electroluminescent pixels screen printed with Ce doped YAG).  



With respect to the organic materials showing self-absorption and the inorganic material compensating for this self-absorption, it is noted that Nakua teaches red and yellow organic luminescent dyes and an inorganic luminescent material as required by claim 1.  Further, as shown in the Office Action filed 3/1/17, the organic materials used in Nakua (i.e., the Lumogen F series, pg. 21, lines 14-25) exhibit the self-absorption property.  This is combined with the use of Ce doped YAG (pg. 21, line 31; pg. 26, lines 25-26), the emission of which would have compensated for the self-absorption.

 Regarding the combination of Nakua and Boehm, Nakua teaches red and yellow Lumogen F dyes, which are both perylene-based (see technical document for Lumogen F), but differ from the Lumogen dyes used in Appellant’s specification and dependent claims.  Boehm is added to show the particular perylene-based dyes used in Appellant’s specification and dependent claims.

With respect the CRI, it is noted that a particular CRI is not claimed.  Furthermore, Nakua recognizes the desirability of achieving and maintaining the proper color balance of the display (pg. 1, lines 25-27). 

With respect to impermissible hindsight, the combination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEX A ROLLAND/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.